Citation Nr: 0518733	
Decision Date: 07/11/05    Archive Date: 07/20/05	

DOCKET NO.  02-06 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945.

In a May 2001 rating decision, the VARO in Roanoke, Virginia, 
denied service connection for a cervical spine disorder, to 
include as secondary to service-connected lumbar spine 
disability.  The matter was previously before the Board of 
Veterans' Appeals (Board) in March 2004 at which time it was 
remanded for procedural and substantive purposes.  
Developmental actions have been accomplished and the case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, explained to him who is responsible 
for submitting such evidence, and obtained and fully 
developed evidence necessary for an equitable disposition of 
the claim.  

2.  A cervical spine disability was not shown during service 
or for years thereafter and any current cervical spine 
disorder is not shown to be related to the veteran's active 
service or to his service-connected low back disability.  


CONCLUSION OF LAW

The veteran does not have a cervical spine disorder that was 
incurred in or aggravated by active military service, that 
may be presumed to have been so incurred, or that is shown to 
be proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.120, 
3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
cervical spine disorder.  In the interest of clarity, the 
Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent laws and 
regulations and their application to the evidence of record.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law emphasizes VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and affirms VA's duty to 
assist a claimant by making all reasonable efforts to get any 
evidence needed to substantiate a claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim at this time 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

The Board finds that VA has provided the veteran with 
appropriate notice for compliance with the VCAA.  In this 
regard, a rating decision in June 1999 deferred consideration 
of the veteran's entitlement to service connection for a 
cervical spine disorder.  A letter was sent to the veteran in 
July 1999 requesting medical evidence showing that he had a 
cervical spine disorder that was proximately due to or the 
result of his service-connected low back disorder.  At the 
time of a February 2000 rating decision denying the benefit 
sought, it was noted no reply to the July 1999 request had 
been received by the VARO in Roanoke.  In a March 2001 
communication, the veteran was informed of the VCAA and its 
requirements.  He was informed that the RO was reviewing his 
claim because the VCAA changed the old requirement that a 
claim be well grounded before a veteran could be assisted in 
obtaining evidence in supporting a claim.  In the March 2001 
communication, the veteran was informed of the law, what 
information or evidence was necessary to support the claim, 
what information or evidence was needed from him, and what he 
could do to help with his claim.  He was specifically told 
what the evidence had to show to establish entitlement to the 
benefits sought.  

Subsequent thereto, in a May 2001 rating decision, the 
veteran's claim was reconsidered based on the evidence of 
record.  Accordingly, the Board finds that the RO provided 
the veteran with notice of the requirements of the VCAA in 
its March 2001 communication, prior to the decision on the 
claim by rating decision dated in May 2001.  Accordingly, the 
timing requirement of the notice set forth in Pelegrini has 
been met and to decide the appeal at this time would not be 
prejudicial to the veteran. 

The Board notes that the RO notified the veteran in the May 
2001 rating decision, and in the March 2002 statement of the 
case of the requirements necessary to establish his claim.  
The Board went one step further and specifically remanded the 
case in March 2004 to ensure compliance with the VCAA and to 
provide the veteran with an examination.  The veteran was 
accorded an examination in April 2004 and he was provided 
with a supplemental statement of the case in May 2004.  

In view of the foregoing, the Board concludes that appellate 
consideration o f the claim at this time is not prejudicial 
to the veteran.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  (An error is not prejudicial when 
it does not affect the essential fairness of adjudication).  

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disease manifested to a compensable degree with any percent 
following separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Arthritis is a chronic disease with a presumptive 
period of one year.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Analysis


The service medical records are without reference to 
complaints or findings indicative of the presence of a 
cervical spine disorder.  

A VA outpatient treatment record dated in February 1950 
reflects the veteran was seen for a complaint of pain at the 
sacrum.  No reference was made to involvement of the cervical 
spine.  The diagnosis was myalgia of the lumbosacral spine.

The subsequent medical evidence includes a September 1994 
letter from William A. Deyerle, M.D.  He reported that the 
veteran gave a history of having fallen off a building during 
service in late 1944.  A review of the record disclosed that 
the veteran underwent spinal fusion in 1951.  It was Dr. 
Deyerle's conclusion that the veteran had injured his back 
during service and that the residuals of that injury 
supported a diagnosis of unstable lumbosacral spine with 
repeated episodes of back strain.  

A VA orthopedic examination was performed in July 1998.  The 
impression was that the veteran had severe degenerative disc 
and joint disease involving the cervical spine, as well as 
severe degenerative joint disease involving the lumbar spine.  
The examiner observed that the veteran had apparently 
developed chronic low back pain as a result of an injury.  
The physician noted there were no records available that 
totally confirmed or documented the presence of radiculopathy 
during the years immediately after the reported back injury 
during service.  The physician made no comment as to the 
etiology of the cervical spine disorder.

In a Board decision dated in May 1999, the benefit of the 
doubt was resolved in the veteran's favor and a grant of 
service connection for a low back disability was granted.  

By rating decision dated in June 1999, service connection for 
degenerative joint and disc disease of the lumbar spine was 
granted.  A 40 percent disability rating was assigned, 
effective May 6th, 1994.  The evaluation was increased to 60 
percent disabling, effective July 8, 1998.  

By rating decision dated in February 2000, the veteran was 
found to be entitled to a total disability rating based on 
unemployability due to the severity of his service-connected 
low back disorder.  Notation was made that service connection 
was also in effect for residuals of malaria.  A 
noncompensable rating had been in effect from April 1, 1946.  

Pursuant to the Board's March 2004 remand, the veteran was 
accorded a spine examination by VA in April 2004.  The claims 
file was reviewed by the examiner.  He stated the claims 
folder showed no evidence of any cervical spine disorder that 
occurred while in service.  He further noted there was no 
evidence of a significant history of treatment for cervical 
spine problems until 1998, at which time X-rays were done and 
cervical degenerative disc and joint disease were diagnosed.  

The veteran reported that while he was receiving treatment 
for low back problems in the years following service, he 
complained of some neck pain.  He reported that X-rays were 
done and he was told that he had spurring.  He claimed he was 
told "simply to watch this, and it did not give him any 
problems for some time."  He stated the pain had been 
increasing for the past several years and he sought treatment 
for neck problems in 1998.  

Findings were recorded and the examiner stated the veteran 
had cervical degenerative disc and joint disease that was 
"separate" from his lumbar spine disorder.  The examiner 
stated there was no connection between any current cervical 
spine disorder and the veteran's lumbar disorder.  He 
indicated that there was no direct indication of evidence of 
injury to the cervical spine when the veteran supposedly 
sustained the injury involving the lumbar spine.  The 
physician noted the only etiological group in which the 
entire spine was involved was ankylosing spondylitis, and he 
stated this was a disorder the veteran did not currently 
have.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a claim of entitlement to service connection for a cervical 
spine disorder on any basis.  There is a complete lack of 
clinical findings regarding treatment or evaluation for 
symptoms associated with a cervical spine disorder during 
service or for years thereafter.  It was not until the late 
1990's that there is initial documentation of the presence of 
a cervical spine disorder.  Further, there is no opinion of 
record indicating a nexus between the veteran's active 
service and his current cervical spine difficulties.  
Further, the evidence does not reflect a causal relationship 
between the service-connected low back disorder and the 
development of the veteran's cervical spine disorder.  A VA 
physician examined the veteran in April 2004 and had access 
to the entire claims folder, including the service medical 
records.  He expressed the opinion that there was no 
connection between the veteran's cervical spine disorder and 
his service-connected lumbar difficulties.  There is no 
medical opinion of record in the veteran's favor. 

The only evidence in the veteran's favor consists of his own 
assertion that he has a cervical spine disorder attributable 
to service or at least attributable to his service-connected 
low back disability.  However, the Board notes that with 
regard to statements from him, lay persons such as the 
veteran who are without medical training, are not competent 
to comment on medical matters such as diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(medical diagnosis and causation involve questions that are 
beyond the range of common experience and knowledge and 
require the special knowledge and experience of a trained 
medical professional).  See also 38 C.F.R. § 3.159(b)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  With no clinical or etiological abnormality 
identified during the years of active service or during the 
first year following service discharge, and with the absence 
of competent evidence indicating a nexus between current 
problems and service and/or a causal relationship between a 
service-connected disorder and the development of a cervical 
spine disorder, the weight of the evidence is against the 




claim.  As a result, the claim must be denied.


ORDER

Service connection for a cervical spine disorder on any basis 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


